Name: Council Regulation (EEC) No 1906/90 of 26 June 1990 on certain marketing standards for poultry
 Type: Regulation
 Subject Matter: animal product;  marketing
 Date Published: nan

 Avis juridique important|31990R1906Council Regulation (EEC) No 1906/90 of 26 June 1990 on certain marketing standards for poultry Official Journal L 173 , 06/07/1990 P. 0001 - 0004 Finnish special edition: Chapter 3 Volume 33 P. 0038 Swedish special edition: Chapter 3 Volume 33 P. 0038 *****COUNCIL REGULATION (EEC) No 1906/90 of 26 June 1990 on certain marketing standards for poultry THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (1), as last amended by Regulation (EEC) No 1235/89 (2), and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2777/75 provides for the setting of marketing standards which may relate in particular to classification by quality and weight, packaging, storage, transport, presentation and marking of certain types of poultrymeat; Whereas such standards can contribute to an improvement in the quality of poultrymeat and, consequently, facilitate the sale of such meat; whereas it is therefore in the interest of producers, traders and consumers that marketing standards should be applied in respect of poultrymeat suitable for human consumption; Whereas such standards must therefore be applicable to the types of poultrymeat in question marketed within the territory of the Community at different stages of trade; whereas, however, it also appears necessary to grade all poultrymeat in two categories according to conformation and appearance; whereas it nonetheless seems advisable to exclude from the scope of application of such standards small-scale local sales, cutting-up and boning operations at the place of sale as provided for in Article 3 (5) and (7) of Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat (3), as last amended by Directive 88/657/EEC (4), and deliveries to the food industry; Whereas the labelling of poultrymeat is subject to the general rules laid down in Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer (5), as last amended by Directive 89/395/EEC (6); whereas, in view of the nature of the products in question and so that the consumer may have fuller information, and in order to facilitate trade, certain additional requirements should be laid down in accordance with Article 4 (2) of Directive 79/112/EEC, and in particular poultrymeat should be classified in two conformation classes, and the conditions should be defined under which the meat is to be offered for sale; whereas it is also desirable, for the same reasons, that particulars concerning the method of chilling used and the type of farming used for poultry production should be used only in accordance with Community rules to be laid down; Whereas fresh poultrymeat is to be considered from the microbiological point of view as a highly perishable foodstuff; whereas it is therefore necessary in the case of such poultrymeat that the date of minimum durability be replaced by the 'use by' date in accordance with Article 9a (1) of Directive 79/112/EEC; Whereas it is essential, in the interests of both producer and consumer, that poultrymeat imported from third countries should comply with Community standards; whereas it nonetheless seems advisable to exclude from the scope of application poultrymeat for export from the Community; Whereas it is necessary to lay down more detailed rules concerning the implementation of this Regulation; whereas, given the mainly technical nature of these matters and the probable need for frequent amendments, the procedure provided for in Article 17 of Regulation (EEC) No 2777/75 is more appropriate; whereas for the same reasons it appears indispensable to adopt by the same procedure the measures required to ensure uniform application of this Regulation; Whereas it is appropriate to lay down percentages of technically unavoidable water absorption which shall not be exceeded during preparation of fresh, frozen and quick-frozen carcases; whereas it is necessary to establish uniform methods of verifying compliance therewith; whereas the technical nature of these rules makes it appropriate to fix them according to the procedure provided for in Article 17 of Regulation (EEC) No 2777/75; whereas Council Regulation (EEC) No 2967/76 of 23 November 1976 laying down common standards for the water content of fresh, frozen and deep-frozen chickens, hens and cocks (1), as last amended by Council Regulation (EEC) No 3204/83 (2), should therefore be repealed; Whereas it is for each Member State to designate the authorities responsible for ensuring that the provisions of this Regulation are complied with; whereas the procedure for this supervision must be uniform in all Member States; Whereas it is for each Member State also to lay down penalties to be applied in the case of infringements of the provisions of this Regulation, HAS ADOPTED THIS REGULATION: Article 1 1. This Regulation lays down Community marketing standards for certain types and presentations of poultrymeat of the following species as referred to in Article 1 (1) of Regulation (EEC) No 2777/75: - Gallus domesticus, - ducks, - geese, - turkeys, - guinea fowls. Such poutrymeat shall not be marketed within the Community by way of business or trade unless it satisfies the provisions of this Regulation. 2. This Regulation applies only to those poultry carcases, parts of poultry carcases and offals, including foie gras, the list of which shall be adopted in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 2777/75. 3. This Regulation shall not apply: - to poultrymeat for export from the Community, or - to the type of sales referred to in Article 3 (5) of Council Directive 71/118/EEC. 4. This Regulation shall not affect any provisions concerning veterinary and health matters and foodstuffs laid down to ensure the hygienic and health standards of the products or to protect animal or public health. Article 2 For the purposes of this Regulation: 1. 'poultrymeat' means: poultrymeat suitable for human consumption, which has not undergone any treatment other than cold treatment to ensure its preservation; 2. 'carcase' means: the whole body of a bird of the species referred to in Article 1 (1) after bleeding, plucking and evisceration; however, removal of the heart, liver, lungs, gizzard, crop, kidneys, legs at the tarsus or the head shall be optional; an eviscerated carcase may be presented for sale with or without giblets, meaning heart, liver, gizzard and neck, inserted into the abdominal cavity; 3. 'cuts thereof' means: poultrymeat which owing to the size and the characteristics of the coherent muscle tissue is identifiable as having been obtained from the respective parts of the carcase; 4. 'prepackaged poultrymeat' means: poultrymeat presented in accordance with the conditions laid down in Article 1 (3) (b) of Directive 79/112/EEC; 5. 'fresh poultrymeat' means: poultrymeat not stiffened by the cooling process, which is to be kept at a temperature not below -2 °C and no higher than 4 °C at any time; 6. 'frozen poultrymeat' means: poultrymeat which must be frozen as soon as possible within the constraints of normal slaughtering procedures and is to be kept at a temperature no higher than -12 °C at any time. Certain tolerances may, however, be fixed in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 2775/75; 7. 'quick-frozen poultrymeat' means: poultrymeat which is to be kept at a temperature no higher than -18 °C at any time within the tolerances as provided for in Council Directive 89/108/EEC of 21 December 1988 on the approximation of the laws of the Member States relating to quick-frozen foodstuffs for human consumption (3); 8. 'poultrymeat' without prepackaging' means: poultrymeat presented for sale to the final consumer without prepackaging or else packed at the place of sale at the latter's request. Article 3 1. Poultrymeat as defined in Article 1 shall be classified as either class 'A' or class 'B' according to the conformation and appearance of the carcases or cuts. Class 'A' shall be subdivided into A 1 and A 2 in accordance with criteria to be defined under the procedure referred to in Article 17 of Regulation (EEC) No 2777/75. This classification shall take account in particular of flesh development, the presence of fat, and the amount of damage and contusions. 2. Poultrymeat shall be marketed in one of the following conditions: - fresh, - frozen, or - quick-frozen. 3. Prepackaged frozen or quick-frozen poultrymeat may be classified by weight category, detailed provisions for the implementation of which shall be adopted in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 2777/75. Article 4 In addition to complying with national legislation adopted in accordance with Directive 79/112/EEC, the following further indications shall be shown on the accompanying commercial documents within the meaning of Article 11 (1) (b) of that Directive: (a) the class as referred to in Article 3 (1) of this Regulation; (b) the condition in which the poultrymeat is marketed in accordance with Article 3 (2) of this Regulation and the recommended storage temperature. Article 5 1. In addition to complying with national legislation adopted in accordance with Directive 79/112/EEC, the labelling, presentation and advertising of poultrymeat intended for the final consumer shall comply with additional requirements set out in paragraphs 3, 4, 5 and 6 of this Article and in Article 7 (2). 2. In the case of fresh poultrymeat, the date of minimum durability shall be replaced by the 'use by' date in accordance with Article 9a (1) of Directive 79/112/EEC. 3. In the case of prepackaged poultrymeat the following particulars shall also appear on the prepackaging or on a label attached thereto: (a) the class as referred to in Article 3 (1) of this Regulation; (b) in the case of fresh poultrymeat, the total price and the price per weight unit at the retail stage; (c) the condition in which the poultrymeat is marketed in accordance with Article 3 (2) of this Regulation and the recommended storage temperature; (d) the registered number of the slaughterhouse or cutting plant, except in the case of cutting and boning at the place of sale as provided for in Article 3 (7) of Directive 71/118/EEC; (e) in the case of poultrymeat imported from third countries, an indication of the country of origin. 4. Where poultrymeat is offered for sale without prepackaging, except where cutting and boning take place at the place of sale as provided for in Article 3 (7) of Directive 71/118/EEC, provided such cutting and boning is carried out at the request and in the presence of the consumer, Article 12 of Directive 79/112/EEC shall apply to the following additional indications: (a) the class as referred to in Article 3 (1) of this Regulation; (b) the price per weight unit at the retail stage; (c) the condition in which the poultrymeat is marketed in accordance with Article 3 (2) of this Regulation and the recommended storage temperature; (d) the registered number of the slaughterhouse or cutting plant; (e) in the case of poultrymeat imported from third countries, an indication of the country of origin. 5. The detailed rules on the indication of the name under which the product is sold within the meaning of Article 3 (1) (1) of Directive 79/112/EEC may be established in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 2777/75. 6. Detailed rules concerning: (a) the optional indication of the method of chilling used; and (b) the optional indication of the type of farming used, and the conditions for the regular controls to which the use of such indications is subject shall be adopted in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 2777/75. The conditions under which the regular controls referred to under (b) may be carried out by a body designated by the Member State and providing the necessary guarantees of independence vis-Ã -vis the producers concerned shall be fixed in accordance with the same procedure. Article 6 By way of derogation from Articles 3, 4 and 5 it shall not be necessary to classify poultrymeat or to indicate the additional particulars referred to in Articles 3, 4 and 5 in the case of deliveries to cutting or processing establishments as provided for in Articles 2 and 3 of Commission Directive 80/879/EEC of 3 September 1980 on the health marking of large packagings of poultrymeat (1). Article 7 1. The percentages of water absorption which are technically unavoidable and which shall not be exceeded during the preparation of fresh, frozen and quick-frozen carcases shall be determined in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 2777/75, as well as uniform methods of verifying compliance therewith. 2. The indication of the percentages of technically unavoidable water absorption referred to in paragraph 1 may be made mandatory in accordance with the same procedure. Article 8 1. Member States shall designate the competent authorities responsible for supervising compliance with this Regulation not less than one month before the date from which this Regulation shall apply. 2. The designation referred to in paragraph 1 shall be communicated to the Commission and the other Member States together with any amendment thereto. 3. The authorities referred to in paragraph 1 shall undertake checks of: (a) representative samples of poultrymeat at all stages of marketing as well as during transport: (b) a representative sample of poultrymeat at the time of customs clearance for poultrymeat imported from third countries. Article 9 Detailed rules for the implementation of this Regulation, in particular the criteria for classification within the meaning of Article 3 (1) thereof, as well as measures aimed at ensuring uniform application of this Regulation, shall be adopted in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 2777/75. Article 10 Member States shall take all appropriate measures to penalize infringements of this Regulation. Article 11 Member States and the Commission shall communicate to each other the information necessary for implementing this Regulation. Article 12 Regulation (EEC) No 2967/76 shall continue to apply pending implementation of the measures adopted in accordance with Article 7 of this Regulation. Article 13 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall apply with effect from 1 July 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 June 1990. For the Council The President M. O'KENNEDY (1) OJ No L 282, 1. 11. 1975, p. 77. (2) OJ No L 128, 11. 5. 1989, p. 29. (3) OJ No L 55, 8. 3. 1971, p. 23. (4) OJ No L 382, 31. 12. 1988, p. 3. (5) OJ No L 33, 8. 2. 1979, p. 1. (6) OJ No L 186, 13. 6. 1989, p. 17. (1) OJ No L 339, 8. 12. 1976, p. 1. (2) OJ No L 315, 15. 11. 1983, p. 17. (3) OJ No L 40, 11. 2. 1989, p. 51. (1) OJ No L 251, 24. 9. 1980, p. 10.